     Case 8:21-cv-01031-JVS-DFM Document 19 Filed 07/29/21 Page 1 of 5 Page ID #:69




 1    ALYSSA A. QUALLS (IL Bar No. 6292124)
      Email: quallsa@sec.gov
 2    ROBERT M. MOYE (IL Bar No. 6225688)
      Email: moyer@sec.gov
 3    175 West Jackson Blvd., Suite 1450
      United States Securities and Exchange Commission
 4    Chicago, Illinois 60604
      Telephone: (312) 353-7390
 5    Facsimile: (312) 353-7398
 6    Attorneys for Plaintiff
      United States Securities and Exchange Commission
 7
   LOCAL COUNSEL
 8 Donald W. Searles (Cal. Bar No. 135705)
   Email: searlesd@sec.gov
 9 United States Securities and Exchange Commission
   444 S. Flower Street, Suite 900
10 Los Angeles, California 90071
   Telephone: (323) 965-3998
11 Facsimile: (213) 443-1904
12                            UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14
        UNITED STATES SECURITIES                      Case No. 8:21-cv-01031-JVS-DFM
15      AND EXCHANGE COMMISSION,
16                                                    PLAINTIFF SECURITIES AND
                       Plaintiff,                     EXCHANGE COMMISSION’S
17               v.                                   APPLICATION FOR ENTRY OF
18                                                    CLERK’S DEFAULT AGAINST:
        WELLNESS MATRIX GROUP, INC.                   DEFENDANT WELLNESS MATRIX
        and GEORGE TODT,
19                                                    GROUP, INC. AND [PROPOSED]
                       Defendants,                    DEFAULT THEREON
20
21
22
23          Plaintiff United States Securities and Exchange Commission (“SEC”), pursuant
24 to Federal Rule of Civil Procedure 55(a), asks the Clerk of the Court to enter a default
25    against Defendant Wellness Matrix Group, Inc. (“Wellness Matrix”) for failure to
26    plead or otherwise defend, and states:
27          1.        On June 11, 2021, the SEC filed a complaint for injunctive and other
28    relief against Wellness Matrix. (Dkt. No. 1.)
     Case 8:21-cv-01031-JVS-DFM Document 19 Filed 07/29/21 Page 2 of 5 Page ID #:70




 1          2.     The SEC served Wellness Matrix, via personal service on Barry
 2    Migliorini as CEO, with a summons, a copy of the SEC’s Complaint, and the Initial
 3    Order Following Filing of Complaint Assigned to Judge Selna on June 23, 2021.
 4    (Dkt. No. 15.)
 5          3.     To date, Wellness Matrix has not filed a response to the SEC’s
 6    Complaint as required by Rule 12 of the Federal Rules of Civil Procedure, thereby
 7    failing to plead or otherwise defend against its action.
 8          4.     This request is based on the attached Declaration of Alyssa Qualls.
 9
10          WHEREFORE, the SEC requests that the Clerk enter the default against
11    defendant Wellness Matrix.
12
13 Dated: July 29, 2021                       /s/ Alyssa A. Qualls
14                                            Alyssa A. Qualls
                                              Attorney for Plaintiff United States Securities
15                                            and Exchange Commission
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
     Case 8:21-cv-01031-JVS-DFM Document 19 Filed 07/29/21 Page 3 of 5 Page ID #:71




 1                        DECLARATION OF ALYSSA QUALLS
 2
 3    I, ALYSSA QUALLS, hereby declare as follows:
 4          1.    I am the attorney of record for Plaintiff, United States Securities and
 5    Exchange Commission (“SEC”), in this matter and I attest to the facts set forth herein
 6 of my own personal knowledge. I am over the age of 18 and, if called upon to do so,
 7 I could and would competently testify in conformity with the matters set forth herein.
 8          2.     The SEC served Wellness Matrix Group, Inc. (“Wellness Matrix”), by
 9 serving a copy of the Summons, Complaint and the Initial Order Following Filing of
10 Complaint Assigned to Judge Selna personally on Barry Migliorini as CEO of
11 Wellness Matrix at 16732 Goldenwest Street, Apt 3, Huntington Beach, CA 92647 on
12 June 23, 2021 at 8:42 pm. (Dkt. No. 15.)
13          3.    Defendant Wellness Matrix was required to plead or otherwise respond
14 to the complaint by July 14, 2021. The time to plead or respond to the complaint has
15 not been further extended by any agreement of the parties or by any order of the
16 Court.
17          4.    Defendant Wellness Matrix has failed to serve or file a pleading or
18 otherwise respond to the complaint. The applicable time limit for responding to the
19 complaint has expired.
20          5.    Defendant Wellness Matrix is not an infant or incompetent person.
21          6.    The Servicemembers Civil Relief Act (50 U.S.C. App. § 521) does not
22 apply.
23 I declare under penalty of perjury under the laws of the United States that the
24 foregoing is true and correct.
25
26 Executed: July 29, 2021                         /s/Alyssa A. Qualls
27                                                 Alyssa A. Qualls, Declarant
28
     Case 8:21-cv-01031-JVS-DFM Document 19 Filed 07/29/21 Page 4 of 5 Page ID #:72




 1                                   PROOF OF SERVICE
 2    I am over the age of 18 years and not a party to this action. My business address is:
 3          U.S. SECURITIES AND EXCHANGE COMMISSION,
            175 W. Jackson Blvd, Chicago IL 60123
 4          Telephone No. (312)353-7390; Facsimile No. (312)353-7398.
 5    ON JULY 29, 2021, I CAUSED TO BE SERVED THE DOCUMENT
      ENTITLED PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
 6    APPLICATION FOR ENTRY OF CLERK’S DEFAULT AGAINST
 7    DEFENDANT WELLNESS MATRIX GROUP, INC. AND [PROPOSED]
      DEFAULT THEREON
 8        on all the parties to this action addressed as stated on the attached service list:
 9 ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
   collection and mailing today following ordinary business practices. I am readily
10 familiar with this agency’s practice for collection and processing of correspondence
   for mailing; such correspondence would be deposited with the U.S. Postal Service on
11 the same day in the ordinary course of business.
12 ☒      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
   personally deposited with the U.S. Postal Service. Each such envelope was deposited
13 with the U.S. Postal Service at Chicago, Illinois, with first class postage thereon fully
   prepaid.
14
   ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
15 regularly  maintained at the U.S. Postal Service for receipt of Express Mail at
   Chicago, Illinois, with Express Mail postage paid.
16
   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
17 office of the addressee as stated on the attached service list.
18 ☒      UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
   by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
19 deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
   Chicago, Illinois.
20
   ☒      ELECTRONIC MAIL: By transmitting the document by electronic mail to
21 the electronic mail address as stated on the attached service list.
22 ☒    E-FILING: By causing the document to be electronically filed via the Court’s
   CM/ECF system, which effects electronic service on counsel who are registered with
23 the CM/ECF system.
24 ☐     FAX: By transmitting the document by facsimile transmission. The
   transmission was reported as complete and without error.
25
         I declare under penalty of perjury that the foregoing is true and correct.
26
27
       Date: July 29, 2021                        /s/ Alyssa A. Qualls
28                                                Alyssa A. Qualls
                                                 2
     Case 8:21-cv-01031-JVS-DFM Document 19 Filed 07/29/21 Page 5 of 5 Page ID #:73




 1                       SEC v. Wellness Matrix Group, Inc., et al.
                United States District Court—Central District of California
 2                          Case No. 8:21-CV-01031-JVS-DFM
 3                                   SERVICE LIST
 4
 5    Wellness Matrix Group, Inc.
      Barry Migliorini, CEO
 6    16732 Goldenwest Street
 7    Apt 3
      Huntington Beach, CA 92647
 8
 9
   George A. Todt
10
   13904 Fiji Way
11 Apt 237
   Marina Del Ray, CA 90292
12
   Email: gatodt@me.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
